Citation Nr: 0706023	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  98-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for the 
veteran's service-connected alopecia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 through 
April 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The veteran requested a Board hearing in his August 1998 VA 
Form 9, but did not appear at the scheduled May 2005 hearing.  
In April 2006, the veteran submitted a statement clarifying 
that he did not wish to have a hearing in this matter.  The 
case is now before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased initial rating for his 
service-connected alopecia, which is currently receiving a 
noncompensable rating.  This matter is not ready for 
adjudication.  38 C.F.R. § 3.159(b) requires that VA notify 
the veteran of the evidence necessary to substantiate his 
claim.  The rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, changed over the course of this appeal.  VA, under 
38 C.F.R. § 3.159(b), must notify the veteran of the evidence 
necessary to establish a compensable rating under both the 
old and new rating criteria.  The notice letters in this 
matter have not adequately informed the veteran of these 
requirements.  See January 2004 and February 2006 letters 
from VA to the veteran.  Also, during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which placed two 
additional duties upon the VA.  Under Dingess, VA must also 
provide proper notice of the evidence required to establish 
the degrees of disability and the effective date of an award.  
The notice provided to the veteran in this case is not in 
conformity with the Court's Dingess decision.  As such, this 
matter must be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Dingess.

A remand is also required to afford the veteran a VA skin 
examination to determine the current severity of his service-
connected alopecia.  The most recent VA examination was in 
December 1996, more than ten years ago and prior to the 
change in rating criteria.  An assessment of the veteran's 
current skin condition is necessary to decide this claim.  As 
such, under 38 C.F.R. § 3.159(d), the veteran is entitled to 
a current VA examination.


Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that informs the veteran of the 
evidence necessary to substantiate his 
claim under both the old and new versions 
of 38 C.F.R. § 4.118, and that is 
compliant with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2. Afford the veteran a VA skin 
examination to determine the current 
severity of his service-connected 
alopecia.  The examiner should describe 
the veteran's condition considering both 
the old and new rating criteria, 
including, but not limited to, 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7806 (2002), 
which awards a noncompensable rating for 
eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area; and 10 percent for 
eczema with exfoliation, exudation or 
itching, if involving an exposed surface 
or extensive area; and 38 C.F.R. § 4.118, 
DC 7831 (2005), which awards a 
noncompensable rating for alopecia with 
loss of hair limited to the scalp and 
face, and 10 percent for alopecia with 
loss of all body hair.  

The RO must give the veteran reasonable 
advance notice of the VA examination.  The 
notice must inform the veteran that if the 
veteran fails to report to the VA 
examination for his increased rating 
claim, then the claim shall be decided 
based upon the evidence of record, which 
now includes only the December 1996 VA 
examination report as medical evidence of 
the current severity of his alopecia.  See 
38 C.F.R. § 3.655(b) (2006).

3.  Once the above development is 
complete, readjudicate the veteran's 
claim. If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



